Title: From John Adams to Aaron Bancroft, 21 January 1823
From: Adams, John
To: Bancroft, Aaron



Dear Sir
Quincy January 21 1823

I thank you for your kind Letter of Decr. 30 and above all for the gift of a precious vol—It is a chain of diamonds set in links of Gold—I have never heard or read a volume of sermons better calculated or adapted to the age and country in which it was written—How different from the sermons I heard and read in the town of Worcester  from the year 1755 to 1758 As my destiny in life has been some what uncommon I must beg pardon for indulging in a little egotism—I may say I was born and bred in the centre of thelogical and eclesiastical controversy—A sermon of  Mr. Bryant minister of the Parish who lived on a spot now a part of the farm on which I live occasioned the controversy between him and Mr. Miles—Mr. Porter—Mr Bass and many others—It broke out like the eruption of a volcano and blazed with portentous aspect for many years—the death of Dr: Miller the Episcopal Clergyman produced the controversy between Dr: Mahew and Mr: Apthorp who were both so connected with this Town that they  might almost be considered as inhabitants of it. I may say that my eyes opened upon books of Controversy between the parties of Mr. Buckminster and Mr Miller—I became acquainted with Dyer Doolittle & Baldwin three as able disputants—Mr: McCarthy though a Calvanist was not a bigot—but the town was a scene of dispute all the time I was there—When I left, I entered into a scene of other disputations at the bar—and not long afterwards disputations of another kind in politics—In later times I have lived with Atheists, Deists, Sceptics, with Cardinals Archbishops monks Friars of the Roman Catholic persuasion—with Bishops, Deans & Priests of the Church of England—with Farmer—Price—Priestly. Rippen Rees Lindsay—Dirney & Jebb—with the English and Scottish Clergy—in Holland and especially with Doctr McClean at the Hague, I have conversed freely with most of the sects in America and have not been wholly inattentive to the writings and reasonings of all these denominations of Philosophers and Christians. You may well suppose then that I have had Controversy enough, but after all I declare to you that your 29 Sermons have expressed the result of all my reading experience and reflection, in a manner more satisfactory to me than I could have done in the best days of my strength—The most afflictive circumstances that I have witnessed in the lot of humanity are the narrow views the unsocial humours the fastidious scorn and repulsive temper of all denominations except one—I cannot conclude this letter without adding an anecdote—
One of the zealous mendicants for contributions to the fund of Missionary Societys called upon a gentleman in Haverhill and requested his charity, the gentleman declined subscribing but added that there are in and about the town of Newbury Port 9 Clergymen the ministers of 9 Congregations not one of whom lives on terms of civility with any other will admit none other into his pulpit nor be permitted to go into the pulpit of any other—Now if you will raise a fund to convert these nine Clergymen to Christianity I will contribute as much as any other man—
I am Sir / with great respect & esteem / Yr: obliged friend & Hble: Servant

John Adams